USCA11 Case: 18-11842    Date Filed: 11/29/2022   Page: 1 of 34




                                                  [PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 18-11842
                 ____________________

JOHN DAVID WILSON, JR.,
                                            Plaintiff-Appellant,
versus
SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,
WARDEN, (Respondent Superior), Warden, ZCI,
T. VANANTWERP, Law Librarian, Mail Room Supervisor,
CORIZON HEALTH CARE SERVICES,
Prisoners Health Care Provider, et al.,


                                        Defendants-Appellees.
USCA11 Case: 18-11842        Date Filed: 11/29/2022     Page: 2 of 34




2                      Opinion of the Court                 18-11842

                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 8:15-cv-01207-CEH-AAS
                    ____________________

Before BRANCH, GRANT, and BRASHER, Circuit Judges.
BRANCH, Circuit Judge:
        Since 1873, Congress has protected veterans’ benefits from
claims by creditors, tax authorities, and even judicial orders. See
Porter v. Aetna Cas. Co., 370 U.S. 159, 160 n.2 (1962) (collecting
the various statutes Congress enacted to protect veterans’
benefits). Those protections are presently codified in 38 U.S.C.
§ 5301, which provides, in part, that VA benefits “due or to become
due . . . shall not be assignable . . . shall be exempt from taxation,
shall be exempt from the claim of creditors, and shall not be liable
to attachment, levy, or seizure by or under any legal or equitable
process whatever, either before or after receipt by the beneficiary.”
       John Davis Wilson Jr., a veteran currently imprisoned by the
state of Florida, sued prison and state officials under 42 U.S.C.
§ 1983, alleging that they violated his rights under § 5301 by taking
his VA benefits from his inmate account to satisfy liens and holds
stemming from medical, legal, and copying expenses he had
incurred in prison. Wilson also sought to enjoin a Florida
administrative rule requiring that inmates have their VA benefits
USCA11 Case: 18-11842          Date Filed: 11/29/2022      Page: 3 of 34




18-11842                 Opinion of the Court                           3

sent directly to their inmate accounts for prison officials to honor
the funds’ protected status, which Wilson contended violates
§ 5301, thereby running afoul of the Supremacy Clause of the
United States Constitution.
       Wilson claims that prison officials violated § 5301 in two
ways. Initially, Wilson had the VA send his benefits to an outside
credit union, which would then transfer the funds into his inmate
account. Prison officials placed liens on Wilson’s inmate account
and satisfied them with the funds transferred from the outside
account, which included VA benefits.              Second, Wilson
subsequently directed the VA to send his benefits directly to his
inmate account. After Wilson requested copies of medical records,
he signed an inmate payment form authorizing payment for those
copies from his inmate bank account. Because his inmate account
was nearly empty, prison officials placed a “hold” on the account.1
After his VA benefits were deposited directly into the account,
prison officials paid Corizon Health for the requested copies with
those funds.
       After dismissing some of the defendants, the district court
granted qualified immunity to those remaining. It also found that
Wilson lacked standing to challenge Florida’s administrative rule
directing inmates who receive VA benefits to have the VA send


1 A hold is satisfied when sufficient funds become available in the inmate
account regardless of whether those funds contain VA benefits.
USCA11 Case: 18-11842           Date Filed: 11/29/2022       Page: 4 of 34




4                        Opinion of the Court                    18-11842

payment directly to the inmate’s prison account or risk losing their
funds’ exempt status because he failed to allege sufficiently a threat
of future injury.
       After careful consideration and with the benefit of oral
argument, we agree that the prison officials are entitled to qualified
immunity for the alleged violations of § 5301 and that Wilson lacks
standing to challenge Florida’s administrative rule. Accordingly,
we affirm.2
                               I.     Background
       (a) Factual Background
       Wilson is a Florida inmate and veteran who receives
monthly VA disability benefits. Before August 2012, the VA would
send Wilson’s disability benefit payment to his account at Navy
Federal Credit Union, which, at Wilson’s direction, would then
issue and mail checks to the Florida Department of Corrections’s
(“DOC”) Inmate Trust Fund address, at which point prison officials
would deposit the checks in Wilson’s inmate account.
       Before August 2012, the DOC put multiple liens on Wilson’s
inmate account for medical copayments and legal copying
services. 3 Prison officials then collected on the liens with the funds

2Wilson’s appeal presents various other issues, but, as explained below, our
decisions on qualified immunity and standing resolve the appeal.
3 An account supervisor at the DOC attested that the prison applies liens to
the accounts of inmates receiving VA benefits. Unlike a hold—which is
automatically satisfied when sufficient funds become available—a lien is not
USCA11 Case: 18-11842          Date Filed: 11/29/2022      Page: 5 of 34




18-11842                 Opinion of the Court                           5

sent to Wilson’s inmate account from the credit union, not
realizing the money consisted of VA benefits.
       In November 2011, Wilson filed a written grievance with the
DOC asserting that prison officials used his VA benefits to satisfy
liens on his inmate account “in violation of” 38 U.S.C. § 5301,
which provides, in relevant part, that
       [p]ayments of benefits due or to become due under
       any law administered by the Secretary shall not be
       assignable except to the extent specifically authorized
       by law, and such payments made to, or on account of,
       a beneficiary shall be exempt from taxation, shall be
       exempt from the claim of creditors, and shall not be
       liable to attachment, levy, or seizure by or under any
       legal or equitable process whatever, either before or
       after receipt by the beneficiary. The preceding
       sentence shall not apply to claims of the United States
       arising under such laws nor shall the exemption
       therein contained as to taxation extend to any
       property purchased in part or wholly out of such
       payments.
38 U.S.C. § 5301(a)(1). The DOC responded in writing to Wilson’s
grievance by acknowledging that VA benefits are exempt from
attachment, levy, or seizure under federal law, but claiming that
Wilson’s “veterans benefit checks ha[d] not been touched.” Wilson
appealed this denial to Julie Jones, the Secretary of the Florida

automatically satisfied because of the risk that some (or all of) the now-
available funds are protected VA benefits.
USCA11 Case: 18-11842       Date Filed: 11/29/2022   Page: 6 of 34




6                     Opinion of the Court                18-11842

Department of Corrections (the “Secretary”). The Secretary
denied the appeal, explaining that “VA checks must be directly
deposited into your [inmate] account in order to be considered VA
payments.” In denying Wilson’s appeal, the Secretary relied on
Florida Administrative Code Rule 33-203.201(2)(b), which provides
that,
      [i]n accordance with 38 U.S.C. 5301, Veterans
      Administration (VA) benefit checks are exempt from
      attachment, levy or seizure. The Department shall
      not deduct payments for liens on the inmate’s trust
      fund account for medical co-payments, legal copies,
      or other Department generated liens from VA
      benefits checks mailed directly to the Bureau of
      Finance and Accounting, Inmate Trust Fund Section,
      Centerville Station, P.O. Box 12100, Tallahassee, FL
      32317-2100.
Fla. Admin. Code Ann. r. 33-203.201(2)(b) (the “Florida Direct
Deposit Rule”) (emphasis added).
        Following the denial of his administrative appeal, Wilson
directed the VA to mail his benefits to the address associated with
his inmate account. Consequently, Wilson had two addresses on
file with the VA—one for his VA benefit checks at the Inmate Trust
Fund department and another for all other VA correspondence at
his prison. He claims, however, that because he had two addresses,
the VA mistakenly sent correspondence to the address associated
with his inmate account in the spring of 2013 and that the ensuing
USCA11 Case: 18-11842       Date Filed: 11/29/2022   Page: 7 of 34




18-11842              Opinion of the Court                       7

confusion caused him to miss unspecified deadlines and receive
several disability checks months late.
       Despite Wilson’s initial issues with receiving mail, the new
arrangement appeared to work for a couple of years. But on
February 20, 2015, Wilson signed an “Inmate Payment Agreement
for Copy of Protected Health information” authorizing the DOC
to “bill [his] account” for $37.95 for “a copy of [Wilson’s] mental
health record,” and indicating that he had “requested” the copy. At
the time, Wilson’s inmate account had a $0.03 balance, and, on
March 4, 2015, prison officials placed a hold on it to pay for the
medical copies. On April 14, 2015, eight days after Wilson received
his monthly VA benefits, $37.95 was paid from his inmate account
to Corizon Health, a private subcontractor for the prison.
       After these funds were removed from his account, Wilson
filed multiple grievances, complaining that Corizon Health
unlawfully seized his VA benefits and seeking the return of the
$37.95 that had been extracted from his account. The prison
responded to one of his grievances by requesting additional
documentation. Instead of providing it, Wilson appealed the
prison’s response to the Secretary’s office, which subsequently
denied his appeal because “[t]he withdrawal was done at [Wilson’s]
request.”
      (b) Procedural History
       On May 15, 2015, Wilson filed this § 1983 action in federal
court, asserting that Florida officials and Corizon Health violated
USCA11 Case: 18-11842       Date Filed: 11/29/2022   Page: 8 of 34




8                     Opinion of the Court                18-11842

his constitutional rights under the Fourteenth Amendment by
seizing his VA benefits in violation of 38 U.S.C. § 5301. In his
amended complaint, Wilson asserted claims against the prison
warden, the prison law librarian, the prison mail room supervisor,
Corizon Health, Secretary Jones, and then-Attorney General of
Florida, Pam Bondi. Wilson alleged that the defendants violated
38 U.S.C. § 5301 by seizing his VA benefits to pay for, among other
things, legal and medical copying services and medical
copayments. He sought “return of all seized funds” derived from
his VA benefits, appointment of counsel, litigation costs and
attorney’s fees, nominal damages for emotional injury, and to
enjoin the Florida Direct Deposit Rule to the extent it exempts
from seizure only VA benefits mailed directly to a prisoner’s
inmate account.
      The district court sua sponte dismissed Attorney General
Bondi as a defendant. Wilson then filed a motion for summary
judgment, describing (for the first time) the harm caused by
keeping two mailing addresses with the VA—namely that he
missed important correspondence and received VA checks late.
The district court struck the “premature” motion for summary
judgment because the defendants had not yet had a chance to
conduct discovery, let alone respond to the amended complaint.
       Corizon Health then filed a Rule 12(b)(6) motion to dismiss,
arguing that Wilson failed to state a claim against it because the
Florida DOC—not Corizon—seized the money from Wilson’s
inmate account to pay for his $37.95 in copying costs. In response,
USCA11 Case: 18-11842       Date Filed: 11/29/2022     Page: 9 of 34




18-11842               Opinion of the Court                        9

Wilson pointed to his inmate account statement, which listed
Corizon Health as the “payee” of the $37.95 withdrawn from his
account.
       Secretary Jones, the prison warden, and the law librarian
also moved to dismiss Wilson’s action under Rule 12(b)(6),
contending, in part, that the warden was not liable as a supervisor
because respondeat superior liability is unavailable in a § 1983
action; that the statute of limitations barred claims for
reimbursement of funds extracted from Wilson’s inmate account
to satisfy liens before May 19, 2011; that the defendants were
entitled to “Eleventh Amendment immunity” to the extent Wilson
sought money damages from them in their official capacities; and
that the defendants were entitled to qualified immunity from
damages in their individual capacities.
       In a consolidated order, the district court granted Corizon’s
motion to dismiss without explanation. It also granted, in part, the
other defendants’ motion to dismiss, finding that: (1) Wilson “failed
to allege any facts showing a causal connection between the
warden and the alleged violations”; (2) Wilson’s claims arising
before May 15, 2011 (the day Wilson filed his initial action in this
case), were barred by the statute of limitations; (3) the Eleventh
Amendment barred Wilson’s monetary claims against the
defendants in their official capacities; and (4) the defendants were
entitled to qualified immunity for withdrawing funds from his
prison account to satisfy liens before August 2012, and for
withdrawing $37.95 from Wilson’s account on April 14, 2015, to
USCA11 Case: 18-11842          Date Filed: 11/29/2022       Page: 10 of 34




10                       Opinion of the Court                    18-11842

satisfy the account hold because “the court cannot say that
defendants were plainly incompetent or knowingly violated 38
U.S.C. § 5301.” However, the district court found that the
defendants failed to address Wilson’s contention that the Florida
Direct Deposit Rule conflicted with 38 U.S.C. § 5301 and allowed
Wilson to proceed against Secretary Jones on that claim only.
       Secretary Jones subsequently moved for summary
judgment, arguing that Wilson lacked standing to challenge the
Florida Direct Deposit Rule because the VA was now sending his
benefits directly to his inmate account (and hence, the benefits
were protected under the regulation), and that, in any event, the
rule was consistent with § 5301 and was not invalid under the
Supremacy Clause of the U.S. Constitution. Wilson disagreed,
contending that he had missed deadlines and correspondences in
the past because of his dual addresses, and that he was likely to face
similar harm in the future. The district court agreed with the
Secretary that Wilson lacked standing and granted her motion for
summary judgment. Wilson timely appealed. 4
                               II.     Discussion
       (a) Qualified Immunity


4 On appeal, Wilson does not contest the district court’s determination that
“to the extent [Wilson] seeks monetary damages against Defendants in their
official capacities, his claim for monetary damages is barred by Eleventh
Amendment immunity.” In addition, Wilson does not challenge the district
court’s dismissal of Attorney General Bondi as a defendant.
USCA11 Case: 18-11842           Date Filed: 11/29/2022         Page: 11 of 34




18-11842                   Opinion of the Court                              11

        On appeal, Wilson challenges the district court’s conclusion
that the Florida officials were entitled to qualified immunity for
withdrawing funds from his prison account to satisfy liens before
August 2012, and for withdrawing $37.95 from Wilson’s account
on April 14, 2015, to satisfy the account hold. “We review de novo
a district court’s decision to grant or deny the defense of qualified
immunity on a motion to dismiss, accepting the factual allegations
in the complaint as true and drawing all reasonable inferences in
the plaintiff’s favor.” Davis v. Carter, 555 F.3d 979, 981 (11th Cir.
2009).
       As an initial matter, the parties do not dispute that § 1983
provides a means for Wilson to enforce § 5301 against the state and
that the prison officials here acted within the scope of their
discretionary authority. 5 Therefore, we turn to whether the
Florida defendants are entitled to qualified immunity. Because the
defendants were acting within the scope of their discretionary
authority, “the burden shifts to the plaintiff to show that qualified
immunity is not appropriate.” See Penley v. Eslinger, 605 F.3d 843,
849 (11th Cir. 2010) (quotation omitted).



5 We note that the parties dispute whether the prison warden has supervisory
liability for the prison officials’ conduct in connection with Wilson’s VA
benefits. As explained in more detail below, because we conclude that, even
if the warden was vicariously liable for the other officials’ conduct, she would
be entitled to qualified immunity, we do not address the supervisory liability
issue.
USCA11 Case: 18-11842           Date Filed: 11/29/2022         Page: 12 of 34




12                         Opinion of the Court                      18-11842

        “The doctrine of qualified immunity protects government
officials ‘from liability for civil damages insofar as their conduct
does not violate clearly established statutory or constitutional
rights of which a reasonable person would have known.’” Pearson
v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald,
457 U.S. 800, 818 (1982)). An official enjoys qualified immunity
unless: (1) the plaintiff alleges facts establishing that “the
defendant’s conduct violated a constitutional or statutory right”;
and (2) the violated right was clearly established at the time of the
defendant’s alleged misconduct. Mann v. Taser Int’l, Inc., 588 F.3d
1291, 1305 (11th Cir. 2009). We have discretion in deciding which
of these two prongs to address first “in light of the circumstances
in the particular case at hand.” Pearson, 555 U.S. at 236. While
some courts might find it beneficial to analyze these elements in
sequence, see, e.g., Case v. Eslinger, 555 F.3d 1317, 1326 (11th Cir.
2009), it is not necessary to decide both prongs where it is plain that
the right is not clearly established, Pearson, 555 U.S. at 236–37.
That is the case here. The statutory right that Wilson alleges has
been violated was not clearly established. 6 Accordingly, we begin
with the second prong.


6 Our colleague in dissent agrees with our ultimate  conclusion that defendants
are entitled to qualified immunity—but for a different reason. We conclude
that defendants are entitled to qualified immunity because the right at issue
was not clearly established. In the dissent’s view, however, defendants are
entitled to qualified immunity “[b]ecause the officials were not aware that they
were handling VA benefit money.”
USCA11 Case: 18-11842             Date Filed: 11/29/2022          Page: 13 of 34




18-11842                    Opinion of the Court                                 13

       The “dispositive inquiry in determining whether a right is
clearly established is whether it would be clear to a reasonable
officer that his conduct was unlawful in the situation he
confronted.” Saucier v. Katz, 533 U.S. 194, 202 (2001), overruled
on other grounds by Pearson, 555 U.S. at 236. We therefore
confine our inquiry to “the facts that were knowable to the
defendant officers” at the time they engaged in the conduct at issue.
White v. Pauly, 137 S. Ct. 548, 550 (2017) (per curiam). “Facts an
officer learns after the incident ends—whether those facts would
support granting immunity or denying it—are not relevant.”
Hernandez v. Mesa, 137 S. Ct. 2003, 2007 (2017). Accordingly,
government officials “will not be liable for mere mistakes in
judgment, whether the mistake is one of fact or one of law.” See
Butz v. Economou, 438 U.S. 478, 507 (1978). 7
       A plaintiff can show that a right is “clearly established” for
qualified immunity purposes in three ways: (1) pointing to a
“materially similar case” decided by the Supreme Court, the
Eleventh Circuit, or the Florida Supreme Court that clearly
establishes the statutory right, see Echols v. Lawton, 913 F.3d 1313,
1324 (11th Cir. 2019) (quotation omitted); (2) showing that “a


7 The Supreme Court stated this rule in connection with the mistakes of
“[f]ederal officials,” but it applies to state officials just the same. See Pearson,
555 U.S. at 231 (noting, in a case involving state officials, that “[t]he protection
of qualified immunity applies regardless of whether the government official’s
error is a mistake of law, a mistake of fact, or a mistake based on mixed
questions of law and fact” (quotation omitted)).
USCA11 Case: 18-11842          Date Filed: 11/29/2022       Page: 14 of 34




14                       Opinion of the Court                    18-11842

broad statement of principle within the Constitution, statute, or
case law . . . clearly establishes [the] constitutional right”; and (3)
demonstrating that the defendants engaged in “conduct so
egregious that a constitutional right was clearly violated, even in
the total absence of case law,” Hill v. Cundiff, 797 F.3d 948, 979
(11th Cir. 2015).
       As we explain further below, the officers are entitled to
qualified immunity on both of Wilson’s claims, albeit for different
reasons.
       1. The pre-August 2012 liens
       Wilson argues that his rights were “clearly established” by
the text of 38 U.S.C. § 5301, as interpreted by the Supreme Court
in Porter v. Aetna Casualty Co., 370 U.S. 159 (1962). 8 The
defendants respond that Porter was insufficient to put officials on
notice because it did not involve funds deposited first into an
outside bank account and later transferred to a prison inmate
account.
      For the reasons explained below, we hold that the
defendants are entitled to qualified immunity for their debiting of
Wilson’s inmate account to satisfy liens prior to August 2012


8 In Porter, the Supreme Court explained that the test to determine whether
VA funds retain their exempt status is “whether as so deposited the benefits
remained subject to demand and use as the needs of the veteran for support
and maintenance required” and “actually retain the qualities of moneys, and
have not been converted into permanent investments.” Id. at 161–162.
USCA11 Case: 18-11842        Date Filed: 11/29/2022      Page: 15 of 34




18-11842                Opinion of the Court                         15

because he has failed to show that the officials violated his “clearly
established” rights under § 5301.
       The statute at issue—38 U.S.C. § 5301(a)(1)—sets forth a
clear rule: VA benefits “due or to become due . . . shall not be
assignable . . . and such payments . . . shall be exempt from
taxation, shall be exempt from the claim of creditors, and shall not
be liable to attachment, levy, or seizure . . . .” Under this provision,
VA benefits are neither assignable nor subject to seizure or
attachment, even before the veteran receives the funds. The
statute does not, however, tell us what happens to VA funds’
exempt status after they are deposited into an account or
transferred between a series of accounts.
       The Supreme Court subsequently addressed one aspect of
this open question in Porter. See 370 U.S. at 161. In Porter, the
plaintiff’s VA funds were deposited into a federal savings and loan
association account that had various restrictions associated with it,
including a 30-day demand requirement for withdrawing funds. Id.
at 159–61. Holding that the VA funds retained their exempt status
after being deposited in the account, the Court stated that the
relevant test is: “whether as so deposited the benefits remained
subject to demand and use as the needs of the veteran for support
and maintenance required.” Id. at 161 (citing Lawrence v. Shaw,
300 U.S. 245 (1937)). The Court explained that VA benefit funds
are protected “regardless of the technicalities of title and other
formalities” if they “are readily available as needed for support and
USCA11 Case: 18-11842           Date Filed: 11/29/2022       Page: 16 of 34




16                        Opinion of the Court                     18-11842

maintenance, actually retain the qualities of moneys, and have not
been converted into permanent investments.” Id. at 162.
       To be sure, like Porter, this case involves the deposit of VA
funds into an account, where they do not lose “the qualities of
money” and are not “converted into permanent investments.” See
id. at 162. But Porter focused on whether, under the Supreme
Court’s precedent, VA benefits lose exempt status after a veteran
places them in a certain type of savings account (i.e., a savings and
loan account with specific withdrawal requirements). It did not
address what happens when VA benefits are transferred between
two accounts, arriving in the second one as a “money order” or
credit union check with no indication that VA benefits were
included.9
       Because the text of § 5301 does not address this situation and
Wilson has not pointed us to any “materially similar case” from the
United States Supreme Court, the Eleventh Circuit, or the Florida
Supreme Court, he has failed to show that his rights under the
statute were “clearly established” when prison officials satisfied

9As discussed above, before August 2012, Wilson’s VA benefits arrived at the
prison in the form of a credit union check or money order, and the inmate
account statements for the relevant period merely list the deposits as “Money
Order” and name the “remitter/payee” as “Wilson, John,” “Navy Federal,” or
“Unknown.” The record before us contains no copies of the credit union
checks, and, consequently, we cannot know whether they listed “VA benefits”
or something similar on the memo line. Instead, there is nothing in the record
to indicate that a reasonable prison official would have known that the credit
union checks contained VA benefits.
USCA11 Case: 18-11842             Date Filed: 11/29/2022          Page: 17 of 34




18-11842                    Opinion of the Court                                 17

liens on his inmate account with VA funds transferred from the
outside credit union.10




10 Our dissenting colleague disagrees that § 5301 “did not protect” Wilson’s
VA funds “in the first place.” The dissent emphasizes that the funds deposited
in Lawrence were labelled “deposits in bank,” and thus “facially nondescript
bank deposits made up of VA funds are exempt under § 5301” despite lacking
any indication that such funds were VA benefits. Accordingly, “[l]abeling does
not matter.” The dissent contends that we are wrong to consider the
significance of the transfer of funds because, under Lawrence, “however VA
funds are stored, they are protected” so long as “they remain ‘subject to
demand and use as the needs of the veteran for support and maintenance
require[].’” The result, according to the dissent, is that § 5301 protects
Wilson’s benefits despite the transfer of the VA funds from one account to
another because “all that transfer did was make the VA funds nondescript . . .
just like in Lawrence.”
Indeed, we seem to agree that if the question at issue were whether
§ 5301(a)(1) applies to an inmate checking account, such as Wilson’s,
Lawrence and Porter would certainly answer “yes.” However, Lawrence and
Porter leave open the operative question in this case; namely, whether it was
clearly established that unmarked funds transferred between liquid accounts
retain their protected status after the transfer so as to foreclose the availability
of qualified immunity to the defendants in this case.
Because Lawrence and Porter are silent on this issue, they are not “materially
similar” to this case and, accordingly, cannot “clearly establish” Wilson’s rights
under § 5301. See Echols, 913 F.3d at 1324; Hill v. Cundiff, 797 F.3d 948, 979
(11th Cir. 2015) (identifying “case law with indistinguishable facts” as a means
of showing clearly established law) (emphasis added) (quotation omitted)); see
also City of Tahlequah v. Bond, 142 S. Ct. 9, 11 (2021) (“We have repeatedly
told courts not to define clearly established law at too high a level of
generality.”).
USCA11 Case: 18-11842             Date Filed: 11/29/2022          Page: 18 of 34




18                          Opinion of the Court                        18-11842

       Wilson contends, however, that he can still show that his
rights were “clearly established” because § 5301(a)(1) applies with
“obvious clarity” to his case. It is true that a right may be “clearly
established” even in the absence of on-point case law. “General
statements of the law . . . are not inherently incapable of giving fair
and clear warning.” United States v. Lanier, 520 U.S. 259, 271
(1997). Therefore, in some instances, a rule “already identified in
the decisional law may apply with obvious clarity to the specific
conduct in question, even though the very action in question has
not previously been held unlawful” in a judicial decision. Id.
(quotation omitted) (emphasis added). 11 Obvious clarity is a
“narrow exception,” however, Lee v. Ferraro, 284 F.3d 1188, 1199
(11th Cir. 2002), and such cases “will be rare,” Coffin v. Brandau,
642 F.3d 999, 1015 (11th Cir. 2011) (en banc).
       Wilson’s argument centers on language in § 5301(a)(1)
exempting VA benefits from “attachment, levy, or seizure,” which
he says applies with “obvious clarity” and renders his rights “clearly
established.” We disagree. Wilson’s obvious clarity argument fails
because the officials had no way of knowing that the funds
transferred into Wilson’s inmate account from the credit union
were VA benefits. The Supreme Court has repeatedly made clear
that officials “will not be liable for [a] mere mistake[] . . . of

11 We also use the “obvious   clarity” descriptor for cases where a right is clearly
established because the conduct involved “so obviously violate the
constitution that prior case law is unnecessary.” See Gaines v. Wardynski, 871
F.3d 1203, 1208–09 (2017) (quotation omitted).
USCA11 Case: 18-11842              Date Filed: 11/29/2022   Page: 19 of 34




18-11842                     Opinion of the Court                      19

fact . . . .” See Butz, 438 U.S. at 507. And confining our inquiry to
“the facts that were knowable to the defendant officers,” as we are
required to do, see White, 137 S. Ct. at 550, we cannot say that
§ 5301(a)(1) applies with “obvious clarity” to a situation where a
reasonable person would not have known VA benefits were
implicated.
       In sum, Wilson has failed to show that officials violated a
“clearly established” right under § 5301 when they withdrew the
VA funds transferred from Wilson’s credit union account to his
prison account to satisfy liens before August 2012. Accordingly,
the officials are entitled to qualified immunity.
          2. The March and April 2015 account hold and withdrawal
        Wilson argues that prison officials violated his “clearly
established” rights by placing a hold on his inmate account until
they could withdraw later-deposited VA funds. He points to a
Ninth Circuit decision 12 that purportedly placed prison officials on
notice that his written agreement to pay for the medical copies out
of his inmate account was an unenforceable “assignment” of VA
benefits, and that subsequently withdrawing the VA funds to pay
for his medical copies was a prohibited “seizure” under § 5301.
      We turn first to Wilson’s argument that his instruction to
prison officials to bill his nearly empty inmate account was an
unenforceable “assignment” of VA funds. The text of § 5301(a)(1)


12   See Nelson v. Heiss, 271 F.3d 891 (9th Cir. 2001).
USCA11 Case: 18-11842           Date Filed: 11/29/2022         Page: 20 of 34




20                         Opinion of the Court                      18-11842

says that the “[p]ayments of benefits due or to become due . . . shall
not be assignable.” (Emphasis added). A later subprovision
“clarif[ies]” that a prohibited assignment is “an agreement with
another person under which agreement such other person acquires
for consideration the right to receive such benefit by payment of
such compensation, pension, or dependency and indemnity
compensation,” including by “deposit into a joint account from
which such other person may make withdrawals.”
§ 5301(a)(3)(A). 13 Accordingly, the kind of “assignment” prohibited

13 We note, in passing, that the plain meaning of another subprovision,
§ 5301(a)(3)(B), which provides an exception to the general prohibition on
assignment, is consistent with our reading of the statute. Section 5301(a)(3)(B)
says “nothing in this paragraph is intended to prohibit a loan involving a
beneficiary under the terms of which the beneficiary may use the benefit to
repay such other person” as long as the beneficiary repays the loan through
separately executed periodic payments or a preauthorized electronic funds
transfer (“EFT”). § 5301(a)(3)(A) (emphasis added). Far from simply clarifying
that veterans may use their benefits to repay a loan, this subprovision exempts
a certain type of agreement that would otherwise be prohibited by the statute
because it identifies and transfers the right to future VA payments: loan
agreements “under the terms of which” the beneficiary is entitled to use VA
funds to repay the loan. § 5301(a)(3)(B).
The dissent appears to read § 5301(a)(3)(B)’s exception differently. According
to the dissent, Congress provided this exception to “allow[] veterans to use
electronic funds transfers to send loan payments” generally. And so, the
dissent argues, because “an EFT transaction draws from the sender’s bank
account regardless of the source of those funds, [§ 5301(a)(3)(B)] would be
unnecessary if the statute only banned agreements that mention VA funds.”
The dissent argues, therefore, that we should not “carve a new exception out
of § 5301” for agreements that make no mention of VA benefits at all. But
§ 5301(a)(3)(B)’s reference to EFT relates solely to making payments pursuant
USCA11 Case: 18-11842             Date Filed: 11/29/2022         Page: 21 of 34




18-11842                    Opinion of the Court                                21

by the statute is an assignment of “the right to receive” VA
benefits. 14 Id. (emphasis supplied).


to the exception discussed in the preceding paragraph, i.e., a loan agreement
“under the terms of which” the beneficiary may use VA funds to repay the
lender. It is not a freestanding provision permitting veterans to make EFT
payments generally. Rather, as explained above, pursuant to § 5301(a)(3)(B),
a veteran has two repayment options under the loan agreement exception
contained in § 5301(a)(3)(A): execute separate agreements for each periodic
payment or repay the loan through a preauthorized EFT. § 5301(a)(3)(B). The
dissent is correct that an EFT payment draws funds from the sender’s account
regardless of the source of those funds, but the EFT payments contemplated
by this statutory exception occur only as part of a loan agreement “under the
terms of which” a veteran agreed to repay the loan with future VA benefits.
14  That an assignment necessarily involves the transfer of an identifiable
right—in this case the right to receive future VA benefits—to another person
is confirmed by the Restatement of Contracts. The Restatement says that “an
assignment of a right is a manifestation of the assignor’s intention to transfer
it by virtue of which the assignor’s right to performance by the obligor is
extinguished in whole or in part and the assignee acquires a right to such
performance,” and requires that “the obligee manifest an intention to transfer
the right to another person.” Restatement (Second) of Contracts §§ 317(1),
324. As both § 5301 and the Restatement make clear, an assignment requires
a manifestation of the intent to transfer a right—in this case the right to receive
VA benefits “due or to become due”—to another person. So, contrary to our
dissenting colleague’s assertion otherwise, we are not inventing an exception
for “vaguely worded assignments.” The consent form Wilson signed did not
mention VA benefits nor did it evince Wilson’s intent to transfer his right to
them to anyone. Indeed, it is difficult to see how a consent agreement
containing no mention of VA benefits could “manifest [Wilson’s] intention to
transfer” his right to such benefits to the defendants. The words “VA benefits”
are not “magic” at all, as the dissent correctly contends. Rather, where it is
not evident from the four corners of an agreement, such as the one at issue in
this case, that a veteran intends to assign his right to future VA benefits to
USCA11 Case: 18-11842          Date Filed: 11/29/2022       Page: 22 of 34




22                       Opinion of the Court                    18-11842

        The agreement Wilson signed instructing prison officials to
“bill [his] inmate bank account” for copies of the mental health
records he had requested was not an assignment prohibited by
§ 5301. Wilson did not, in any way, assign his VA benefits within
the meaning of the statute, having never made an “agreement”
under which the prison officials “acquire[d] for consideration the
right to receive . . . by payment,” his VA benefits.                 See
§ 5301(a)(1)(A). The consent form made no mention of VA
benefits at all. Nor did it mention the possibility of officials placing
a “hold” on Wilson’s account if the funds were insufficient. Far
from an assignment of VA benefits, this agreement merely
indicated Wilson’s consent to prison officials billing his inmate
account to pay for the copies he requested, thereby authorizing the
prison to take $37.95 from Wilson’s inmate bank account, without
consideration of how those funds got there in the first place. The
form gave Wilson two options to pay for the medical copies,
stating, “[y]our inmate bank account can be billed for these charges
or a bill can be sent to your family requesting payment. Please
check the box below to let us know how you will pay for the copy.”
Wilson checked the box labeled “[b]ill my inmate account.” Such
an agreement—one that does not mention VA benefits nor indicate


another, we decline to deem such an agreement an unlawful assignment. For
that reason, and for the reasons articulated above, Wilson’s voluntary
agreement to pay for his mental health records from his inmate bank account,
was simply not a prohibited assignment of VA benefits under § 5301, despite
the fact that the account was funded in part by Wilson’s VA benefits.
USCA11 Case: 18-11842               Date Filed: 11/29/2022         Page: 23 of 34




18-11842                      Opinion of the Court                            23

any intent to transfer Wilson’s right to them to anyone—is not a
prohibited assignment of VA benefits under § 5301.
       We turn next to Wilson’s argument that the defendants—
either the prison officials or Corizon Health—unlawfully “seized”
his VA benefits by transferring $37.95 from his account to Corizon
Health when the VA funds arrived. This argument likewise fails.
Section 5301(a)(1) states that VA benefits “shall not be liable to
attachment, levy, or seizure by or under any legal or equitable
process whatever.” (Emphasis added). Although the statute does
not define “seizure,” in 1935 (when Congress added the word to
the statute protecting VA benefits), 15 “seizure” meant the “[a]ct of
seizing, or state of being seized,” and “seize” meant, among other
things, “[t]o take possession of, or appropriate, in order to subject
to the force or operation of a warrant, order of court, or other legal
process.” Webster’s New International Dictionary of the English
Language 2268 (2d ed. 1935).
        When $37.95 was debited from Wilson’s account to pay for
his medical copies, the defendants were merely carrying out
Wilson’s instruction as embodied in the February 2015
authorization form. In that agreement, Wilson authorized officials
to bill his account, and when sufficient funds existed in the account,
prison officials did just that. Acting on an agreement to pay a
specified sum (i.e., $37.95) by a specific means (i.e., “bill my inmate
account”) surely is not a “seizure” within the meaning of

15   Act of Aug. 12, 1935, Pub. L. No. 74-262, § 3, 510 Stat. 607, 609.
USCA11 Case: 18-11842           Date Filed: 11/29/2022        Page: 24 of 34




24                        Opinion of the Court                      18-11842

§ 5301(a)(1). Wilson’s only response on this front is that his
authorization to “bill [his] inmate account” was an unenforceable
assignment under § 5301. But as discussed previously, Wilson’s
authorization was not an assignment of VA benefits under § 5301.
So the defendants did not seize Wilson’s funds when they
withdrew $37.95 from his account.
       Wilson has therefore failed to show that the defendants
violated his rights under § 5301 for the March and April 2015 hold
and debit. Accordingly, the officials are entitled to qualified
immunity.
       In the alternative, assuming arguendo that the consent form
was an unenforceable assignment of VA benefits, Wilson has failed
to show that a decision from the Supreme Court, our Court, or the
Florida Supreme Court put officials on notice of his “clearly
established” rights under § 5301. 16 See Echols, 913 F.3d at 1324.



16If the hold placed on Wilson’s account and the prison official’s subsequent
withdrawal of funds did not constitute a prohibited assignment or seizure
under § 5301, we need not decide whether the district court properly dismissed
Corizon Health as a defendant. Wilson’s only allegations against Corizon
Health stem from the account hold and debit, which, as a matter of law, did
not violate § 5301.
We note, however, that under our alternative reasoning—that the prison
officials are entitled to qualified immunity because Wilson has failed to show
the violation of a “clearly established” right—we must address whether the
district court erred in dismissing Corizon Health because private contractors
are generally not entitled to the protections of qualified immunity. See, e.g.,
USCA11 Case: 18-11842             Date Filed: 11/29/2022          Page: 25 of 34




18-11842                    Opinion of the Court                                 25

Wilson argues that officials were on notice because a district court
in our Circuit, in an unrelated case, cited the Ninth Circuit’s 2001
decision in Nelson v. Heiss. See Purvis v. Crosby, 2006 WL
1836034, at *8 (N.D. Fla. June 30, 2016) (citing Nelson v. Heiss, 271
F.3d 891 (9th Cir. 2001)). In Nelson, our sister circuit held that
prison officials violated § 5301 when, after an inmate authorized


Hinson v. Edmond, 192 F.3d 1342, 1345 (11th Cir. 1999) (declining to extend
qualified immunity to a privately employed prison physician).
But even under this reasoning, the district court did not err in granting
Corizon Health’s motion to dismiss for failure to state a claim. We review de
novo a Rule 12(b)(6) dismissal of a complaint for failure to state a claim. See
Speaker v. U.S. Dep’t of Health & Human Servs. Ctrs. for Disease Control &
Prevention, 623 F.3d 1371, 1379 (11th Cir. 2010). For a claim to survive a
motion to dismiss for failure to state a claim, the plaintiff’s allegations “‘must
contain sufficient factual matter, accepted as true, to state a claim to relief that
is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). In assessing the
plausibility of a claim, we may also consider exhibits attached to and
referenced in the complaint. See Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
551 U.S. 308, 322 (2007).
In his amended, pro se complaint Wilson alleged that “Corizon Health Care
seized §5301(a)” VA benefits “that are federally and state protected from
seizure,” citing “Exhibit C” in support of his claim. Exhibit C of Wilson’s
amended complaint is a copy of the account statement covering the hold and
subsequent debit of $37.95 from his inmate account. It lists “Corizon Health”
as the “payee” for the $37.95 debited from Wilson’s account. This exhibit
merely shows that Corizon Health received the payment. It does not
demonstrate that Corizon Health actually seized the funds, had any access to
Wilson’s inmate account, or did anything beyond passively receiving money.
Therefore, Wilson has failed to state a plausible claim that Corizon Health
“seized” his VA benefits. See Iqbal, 556 U.S. at 678.
USCA11 Case: 18-11842            Date Filed: 11/29/2022          Page: 26 of 34




26                         Opinion of the Court                        18-11842

the prison to withdraw money from his account, prison officials
placed a hold on his account due to insufficient funds and
subsequently withdrew the overdrawn amount from the inmate’s
VA benefits. See Nelson, 271 F.3d at 895. The prison officials
argued that they did not violate the statute because the inmate
consented to the withdrawal of funds. The Ninth Circuit rejected
this argument, concluding that “consent to a taking of future
benefits” is an invalid assignment under § 5301. Id. The Ninth
Circuit granted qualified immunity to the prison officials, however,
because, given the inmate’s consent to the hold, a reasonable
official might have thought taking the later-received funds did not
violate the statute. Id. at 896–97.
        Although Nelson involved a similar factual scenario to this
case, it is not a decision from the Supreme Court, our Court, or the
Florida Supreme Court and is therefore insufficient to place prison
officials on notice that the hold and withdrawal violated Wilson’s
“clearly established” rights. The fact that a district court in our
Circuit cited Nelson is irrelevant. See Echols, 913 F.3d at 1324.
Accordingly, the officials are entitled to qualified immunity. 17


17
   Because we conclude that the state officials are entitled to qualified
immunity, we need not reach two additional issues raised on appeal: (1)
whether the prison warden was vicariously liable for the actions of the other
prison officials and (2) which of Wilson’s claims in connection with the credit
union transfer and liens fall within the four-year statute of limitations. First,
we need not decide whether the warden is vicariously liable because she
would be entitled to qualified immunity even if she was subjected to
supervisor liability. Second, it is irrelevant which liens fall within the statute
USCA11 Case: 18-11842           Date Filed: 11/29/2022        Page: 27 of 34




18-11842                  Opinion of the Court                              27

       (b) Standing
       We now consider whether the district court erred in
granting summary judgment to the Secretary as to Wilson’s claim
that Florida’s Direct Deposit Rule violates § 5301 and the
Supremacy Clause. The district court found that Wilson lacked
standing to challenge the rule because he did not allege a “sufficient
likelihood that he will suffer injury” from complying with the rule
in the future. Florida’s Direct Deposit Rule provides that
       [i]n accordance with 38 U.S.C. [§] 5301, Veterans
       Administration (VA) benefit checks are exempt from
       attachment, levy or seizure. The Department shall
       not deduct payments for liens on the inmate’s trust
       fund account for medical co-payments, legal copies,
       or other Department generated liens from VA
       benefits checks mailed directly to the Bureau of
       Finance and Accounting, Inmate Trust Fund Section,
       Centerville Station, P.O. Box 12100, Tallahassee, FL
       32317-2100.
Fla. Admin. Code Ann. r. 33-203.201(2)(b) (emphasis added).
Consequently, under this rule, Florida will respect the protected
status of VA benefits pursuant to § 5301 only if the funds are sent
directly to an inmate account.
      We review the grant or denial of summary judgment de
novo, “applying the same legal standards used by the district


of limitations period because the defendants are entitled to qualified immunity
as to all of them.
USCA11 Case: 18-11842        Date Filed: 11/29/2022     Page: 28 of 34




28                      Opinion of the Court                 18-11842

court.” Yarbrough v. Decatur Housing Auth., 941 F.3d 1022, 1026
(11th Cir. 2019). And when standing is raised in a motion for
summary judgment, “the plaintiff[] can no longer rest on their
allegations, but must set forth by affidavit or other evidence specific
facts which for the purpose of summary judgment will be taken as
true.” Wilson v. State Bar of Ga., 132 F.3d 1422, 1427 (11th Cir.
1998) (quotation omitted).
       Wilson argues that he has standing to challenge the Florida
Direct Deposit Rule because he sufficiently alleged a threat of
future harm from having to keep separate addresses for VA benefits
and VA correspondence in his opposition to summary judgment.
Wilson claimed that after changing his address, he was late in
receiving several VA benefits checks. He attached an account
statement reflecting that he missed at least two payments in April
and May 2013. Wilson now claims that because he is forced to keep
two addresses, it is “inevitable” that he will miss a VA benefit check
or important correspondence in the future.
       The Florida officials respond that there is no real immediate
threat of future injury to Wilson because Wilson’s VA benefits are
sent directly to the DOC, so “[t]here have been no issues or
complaints for approximately seven years.”
       A party has standing to sue for injunctive relief “where the
threatened injury is real, immediate, and direct.” Davis v. FEC, 554
U.S. 724, 734 (2008). Accordingly, Wilson must show a “real or
immediate threat that [Wilson] will be wronged again,” or, in other
words, a “‘likelihood of substantial and immediate irreparable
USCA11 Case: 18-11842       Date Filed: 11/29/2022     Page: 29 of 34




18-11842               Opinion of the Court                        29

injury.’” City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983)
(quoting O’Shea v. Littleton, 414 U.S. 488, 502 (1974)).
Accordingly, the threat of injury, to suffice for prospective relief,
must be imminent. Elend v. Basham, 471 F.3d 1199, 1207 (11th Cir.
2006); see also Lujan v. Defenders of Wildlife, 504 U.S. 555, 564 n.2
(1992) (noting the Court’s insistence that “the injury proceed with
a high degree of immediacy” to establish standing to seek
prospective relief).
         Wilson lacks standing because he has failed to show a “real”
and “immediate” threat of future injury from complying with the
Florida Direct Deposit Rule, pointing only to injuries in the distant
past. Although it appears that Wilson initially suffered concrete
harm when he transitioned to keeping two addresses on file with
the VA (i.e., receiving VA checks several months late in the spring
of 2013), that harm occurred only in the immediate aftermath of
the address change—over nine years ago. Wilson tells us that it is
“inevitable” that he will miss VA correspondence and benefit
checks in the future—despite nine years of complying with the
direct deposit rule without issue—but he says little else on the
matter. In cases where a plaintiff seeks injunctive relief, pointing
only to past injuries and speculating that such harm will
“inevitabl[y]” occur again is insufficient to establish standing. See
Lyons, 461 U.S. at 102 (“[P]ast exposure to illegal conduct does not
in itself show a present case or controversy regarding injunctive
relief . . . if unaccompanied by any continuing, present adverse
effects.” (quotation omitted)); Bowen v. First Fam. Fin. Servs., Inc.,
USCA11 Case: 18-11842      Date Filed: 11/29/2022     Page: 30 of 34




30                     Opinion of the Court               18-11842

233 F.3d 1331, 1340 (11th Cir. 2000) (holding that a “perhaps or
maybe chance” of future harm is “not enough” to establish
standing for a claim seeking injunctive relief from an arbitration
agreement (quotation omitted)). Because Wilson has not shown a
“real or immediate threat” of future injury from keeping two
addresses to comply with the Florida’s administrative rule, he lacks
standing to challenge it. See Lyons, 461 U.S. at 111.
      AFFIRMED.
USCA11 Case: 18-11842      Date Filed: 11/29/2022     Page: 31 of 34




18-11842 GRANT, J., Concurring in part and dissenting in part      1

GRANT, Circuit Judge, concurring in part and dissenting in part:
        I agree with the majority that the prison officials who
executed the pre-August 2012 liens are entitled to qualified
immunity. The checks from Wilson’s personal bank account
(though made up of VA funds) gave “no indication that VA benefits
were included.” Op. at 16. And we must confine the qualified
immunity “inquiry to ‘the facts that were knowable to the
defendant officers’ at the time they engaged in the conduct at
issue.” Op. at 13 (quoting White v. Pauly, 137 S. Ct. 548, 550
(2017)). For purposes of § 1983, then, we consider only what the
officials knew about the checks when they received them—that
they were personal checks. Because the officials were not aware
that they were handling VA benefit money, they are entitled to
qualified immunity.
        Still, I respectfully disagree that 38 U.S.C. § 5301 did not
protect those funds in the first place. See Op. at 14–19. Facially
nondescript bank deposits made up of VA funds are exempt under
§ 5301. Lawrence v. Shaw, 300 U.S. 245, 250 (1937). In Lawrence
v. Shaw, where the Supreme Court established this rule, a veteran’s
VA funds had been deposited into his bank account labeled only as
“deposits in bank.” Id. at 247. The missing VA identifier did not
strip the funds of their exempt status. Id. at 250. So too here.
      The majority says this case is different because Wilson’s
personal-check deposits involved another step, one the Supreme
Court has never addressed—a transfer between two bank accounts.
Op. at 16–17. But all that transfer did was make the VA funds
USCA11 Case: 18-11842      Date Filed: 11/29/2022    Page: 32 of 34




2   GRANT, J., Concurring in part and dissenting in part 18-11842

nondescript, reducing them from labeled VA funds to “deposits in
bank”—just like in Lawrence. Labeling does not matter—the rule
is that however VA funds are stored, they are protected if they
remain “subject to demand and use as the needs of the veteran for
support and maintenance require[].” Porter v. Aetna Cas. & Sur.
Co., 370 U.S. 159, 160–61 (1962). I see no reason that Wilson’s
benefits would not be protected by § 5301 simply because he
transferred them to a new account.
       I must also respectfully disagree with the majority’s
conclusion that veterans can sign away VA funds through consent
forms like the one Wilson used here. Op. at 22–23. Section 5301
prohibits nearly all assignments of future VA benefits, including
any agreement where a veteran relinquishes his “right to receive”
VA benefits. 38 U.S.C. § 5301(a)(1), (a)(3)(A). The consent form
here is plainly an assignment. Wilson signed over $37.95 from his
inmate account—a commitment that included future deposits of
VA funds. Prison officials treated the agreement as an assignment,
and the Ninth Circuit has also held that this exact kind of inmate
agreement is an unlawful assignment. See Nelson v. Heiss, 271
F.3d 891, 895 (9th Cir. 2001).
       The opinion appears to hold that § 5301 applies only to
agreements that use magic words like “VA benefits.” Op. at 23. If
this interpretation is correct, § 5301 is impotent—any assignment
of VA benefits can easily be written with general language. I would
not carve a new exception out of § 5301 for artfully drafted
assignments of future VA benefits.
USCA11 Case: 18-11842         Date Filed: 11/29/2022   Page: 33 of 34




18-11842 GRANT, J., Concurring in part and dissenting in part      3

       In my view, the only straightforward reading is that the
statute bans agreements exchanging a specific kind of
consideration: future VA benefits. “Payments of benefits,”
§ 5301(a)(1) says, “shall not be assignable.” Only veterans may
spend these funds—they are also exempt from taxation, creditors’
claims, attachment, and seizure. 38 U.S.C. § 5301(a)(1). None of
those prohibitions consider wording or phrasing; they broadly
target acts that deprive a veteran of her benefits. The same is true
for assignment of future VA benefits.
       And “if Congress wanted to create exceptions” to § 5301, “it
knew how to do so. In fact, it did provide for some.” Nelson, 271
F.3d at 896. Section 5301(a)(3)(B), for example, allows veterans to
use electronic funds transfers to send loan payments. When a
veteran authorizes an EFT, he permits a company to automatically
withdraw money from his bank account. See 15 U.S.C.
§§ 1693a(7), (10). Given that an EFT transaction draws from the
sender’s bank account regardless of the source of those funds, this
exception would be unnecessary if the statute only banned
agreements that mention VA funds. In contrast, an exception for
vaguely worded assignments is nowhere to be found.
                          *        *     *
      I concur with much of the majority’s opinion. But I part
ways on these two important points. We should not deprive
veterans of the protections Congress provides them. It has long
been established that VA funds are protected by § 5301 even if they
are not so labeled. And any agreement by which a veteran signs
USCA11 Case: 18-11842      Date Filed: 11/29/2022   Page: 34 of 34




4   GRANT, J., Concurring in part and dissenting in part 18-11842

away future VA benefits is prohibited by § 5301. On these grounds,
I respectfully dissent.